ORDER GRANTING REINSTATEMENT TO THE PRACTICE OF LAW
Movant, John H. Isert, III, resigned from the practice of law for a period of five years in 1984. He has filed an application in this Court for reinstatement to the practice of law in this Commonwealth pursuant to SCR 3.520, and has complied with all of the requirements of the rules pertaining to reinstatement. The Board of Governors of the Kentucky Bar Association has recommended to this Court that Mr. Isert’s application for reinstatement be denied. We have reviewed the record and the recommendation of the Board, and, subject to the *652terms and conditions offered by the movant in his appeal from the recommendation of the Board of Governors, we have decided to grant the Motion for Reinstatement.
It is therefore ordered that the movant, John H. Isert, III, be and is hereby reinstated to the practice of law in this Commonwealth subject to the payment of costs and on the following conditions:
1) The Hon. John T. Rankin, Attorney, 717 W. Market Street, Suite 4, Louisville, Kentucky 40202, has agreed to carefully monitor the movant’s progress at remaining sober and to submit periodic reports (quarterly) to the Kentucky Bar Associa-. tion. The reinstatement is granted subject to the filing of such reports for the next three years.
2) The movant has agreed to be subject to summary discipline whereby if any alcoholic beverages are consumed by him in the future, his license would be revoked without further formal proceedings of any kind.
STEPHENS, C.J., and COMBS, LAMBERT, LEIBSON, REYNOLDS and WINTERSHEIMER, JJ., concur.
ENTERED: April 9, 1992.
(S) Robert F. Stephens Chief Justice